

116 S3824 IS: Protecting Seniors from Emergency Scams Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3824IN THE SENATE OF THE UNITED STATESMay 21, 2020Ms. Klobuchar (for herself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Trade Commission to submit a report to Congress on scams targeting seniors, and for other purposes.1.Short titleThis Act may be cited as the Protecting Seniors from Emergency Scams Act.2.FTC report on scams targeting seniors during emergenciesNot later than 30 days after the date of enactment of this Act, the Federal Trade Commission (referred to in this Act as the Commission) shall submit a report to Congress including—(1)a description of the number and types of scams identified by the Commission as being targeted at senior citizens; and(2)policy recommendations to prevent such scams, especially as such scams relate to future national emergencies.3.Increasing awareness of scams targeting seniors(a)In generalAs soon as practicable after the date of enactment of this Act, the Commission shall update its web portal to include the latest information, searchable by region and type of scam, on scams targeting seniors, including contacts for relevant law enforcement and adult protective service agencies. (b)Coordination with media outlets and law enforcementThe Commission shall work with media outlets and law enforcement to distribute the information included in the web portal of the Commission pursuant to subsection (a) to senior citizens and their families and caregivers. 